OFFICE     OF   THE    ATTORNEY     GENERAL   OF TEXAS
                                       AUSTIN




Xonorabl. oeorge R. zIlepp4rd
C05QtFOlleF  of Pub110 AoBotaltO
iluatta, 'B%ar
r)ear 31r1                               opinion Ro. 0-6s65
                                         ROI Llabilltr   of t-ha San Antonio
                                               Independent Bohool Dlmtrlet



             You vrote       this   OfflC8   concerrrinS
San Antonio Independent gohool DlstHot               io
for the oparntloa 05 8 barebal
Pound   it   amcsssary to request
1945, Iloreosived you? 86oond
the f0Ot4 aad ?rae v
                      The basebell

                                                               sea8on of
                                                           onto ia ueod




                                             Club paid tha atate Oo-




      for a percontago of the gate receipta colleoted
      each gsms. The 9an Antonio Independent Sehool DUB-
      tyicc, collects all a~laalonr  paid to the ballpmss
        glayod by the looal team,             and doduota a Wrcen e 8130
~i!xl0Mblo oaorga 0. Shappwd, rmga 2


         formmtelofths               ballparkb8fora        remitting      tha
         balance of the       get.     reoalgtr    ta th    loall      team.
              ‘3.      tbs 8~        Mtaolo   Inde~adent    Sohool Dla-
         tr lc ltl80  mat8 thm kaokll               park to out or atate
         profsarloaal  bAa43ball tMm8.

              .‘h.     I havr been advlaad t&t     the praoeedade-
         rlvod ima      the rental    of the bareball pa*,   is used
         for liqgl&t~           outstand- bon- of the Alamo
         3tadlum,vblohia          alao waadbytha     5snAatonlo
         Iadeuendent        Sohool Dlatvlot. ..."
              Artials 7047, providing for a tax oa cartaln                      oooupa-
tluna,     providem1
                %bme aball be leviedou and collected   from
         eveTj peraoa, flm,   oompary or aaaoolatlm  of per-
         sons, purauiag 8ny o? tha oaoup8tlona nmetd In. tha
         follovY.ng numband lubdlvlalaa8of thla wtlole,
         an annual ocoupatlon tax, which sballbe paid aa-
         nually In advanceexoept vhem lnmln otherula~ pro-
         vid4d-, aa ever) auoh oooumtlon or lquwta    art&-
         llabment, em follwar
              *
                  . ... .

               “32.   Baaabslt Parka. -- Fma ovary wner or
         leaam of a braeball p6* wharo eda~Iaalon f8oa an
         abm ed la oltlea     or tovnm of leaa than ten thoua-
         andT 10,003) lahabltmtr,     or vithla flvo (5) aillra,
         tberaor,uisrraualtIuofTen         (61O.Oo)Doll4Mi    la
         citloa or tovaa of tea thouauad (10,000) and 1088
         then cventy-five    thou8w.l (25,000) lababltmta,    or
         w1thln ilve (5) mllea th4weof, ea Mnual tax of
         Twenty-five Dollwa ($25.00)1      In oltlea or towaa
         of twenty-floe thousand ('25,000) lnhabltaata and
         Lear than fl,ft    thousand ('j3,OW) Lnhabltmta, or
         vithla flva (5 mllea thoraof, an annual tax of
         Fifty  Dollara 1 $ 0.03).; ln aitiea or tom8 of ftlty
         thouafmd (50,000 s rnhabltanta or som, or WLthLn
         five (5) miles of any such city or tavn, an annu6l
         cu of One Hundred 3ullora ()130.-33); provided,
Liooorebla Oaorge H. Sheppard,    page 3




           Seotlon 1 of Artlole VIII o? the Coaatltutlon        author-
iaaa  tha b~al8tura - to
                       -m levy  an oaauptloa    tut.    Thla  Saotlon
reaaa, ua pert,   ma rouow:
           0      It may also .$mpoao oaoupatlon     tama, both
      &on &;&al      lraona  and upon oorporatloor,     other
      than munlel~~! doing any bualno8a la this State.
      ...   (Smphaalk added)
            I~dwmdeat    aohool dlatrlctb  h8vo beea variously do-
fined by the Supreu Court am Apolltloal oorporatlonr” (Levla
v. Indapendent Sohool Dirt. of City of Austin, 161 S.U. (26)
4501; “munlolp8lltlea”    (awl1    on Independent Sohool Dirt. v.
C. 11. Page Md Bra., 48 S.U. pd) 983). “loc*l pub110 oorpom-
tioaa oS the aaau ganarel oharaoter ~a’awniolpal oorporrtloaa”
or “qua81-mun1o1pal corporatIona’ (Love f. City of Dallas, 40
3.U. (pd) 20).    Siaoe an indapendaat school district    is 8 local
corp6ratlon of the saw general ohamoter aa a rualolpal oorporb
tloa, it la our oplalou that auoh dlatrlota     come vlthlm the
coastltutloaal   provlalopl vhioh lnblblta the Loglalature sroa
inposing an oaoupation tax on nunlclpalltlea.      Thersfora,  the
San Antonio Indeponkmt     &ho01 Dlatrict may not be required to
pay an oooupatlon tar 00 Its baseball park.
           Ye trust   thet the foregolag    fully   ana~era your la-
Qum.
                                              Very truly   yours
                                        ATTOFUUBOEMRWLOF TEXAS



                                        By Yylzh%%
                                                           Aaalrtaot
                                                    /d-a. G            ~-A-L-.
                                                    B. T. Bob Donahue
                                                            Aarlataat